Title: From David Humphreys to Edward Antill, 25 January 1783
From: Humphreys, David
To: Antill, Edward


                        
                            Sir
                            Head Quarters Newburgh Janry 25. 1783
                            
                        
                        The several Papers you honored me with this Morng, have been duly laid before the Commander in Chief, and I
                            have it in command from him to inform you, that as the Arrangement ofor Issues to the Canadian Refugees has originated from
                            & been immediately established by the Secry at War, any Alterations or innovations, in it, he thinks aught
                            necessarily to come from the same quarter; and Gen. Lincoln being now soon expected from the Eastward, His Excellency
                            conceives it proper to refer you to him, for his decision & Orders on the subject. I am Sir with great regd Your
                            most Obedt Servt
                        
                            D. Humphrys A.D.C.
                        
                    